Civil action to set aside deeds alleged to have been executed in fraud of plaintiff's rights.
It appears that on 24 August, 1927, F.L. Whitaker and his brother, S. R. Whitaker, executed their Joint promissory note to the plaintiff in the sum of $1,262.50. Thereafter, on 9 April, 1929, suit was instituted to recover on said note, and judgment duly rendered therein for the plaintiff at the December Term, 1929, of Buncombe Superior Court. During the pendency of this action, i.e., between April and December, 1929, the two brothers, defendants herein, conveyed all of their real *Page 864 
estate, without consideration, to their sons, and a nephew, for the purpose, it is alleged, of defeating any recovery which the plaintiff might obtain in said action.
The present suit is to set aside these conveyances as having been made in fraud of creditors and with intent to hinder and delay the plaintiff in the collection of his judgment.
Upon denial of plaintiff's right to the relief demanded, and issues joined, there was verdict and judgment for the plaintiff in the general county court of Buncombe County, from which an appeal was duly taken, on matters of law, to the Superior Court of said county. On consideration of the questions presented by the appeal, the judgment of the county court was affirmed.
Defendants appeal, assigning errors.
after stating the case: The case was tried without error under the principles announced in Aman v. Walker, 165 N.C. 224, 81 S.E. 162.
Affirmed.